UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7163


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAMAL H. ALFRED, a/k/a Joshua Al Hall, a/k/a JA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:03-cr-00017-GCM-1)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal H. Alfred, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jamal H. Alfred appeals from the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion. *               We have

reviewed the record and find no reversible error.           Accordingly,

we affirm the district court’s order.        United States v. Alfred,

No. 3:03-cr-00017-GCM-1 (W.D.N.C. Dec. 16, 2015).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




     * Although the district court granted Alfred’s § 3582(c)(2)
motion, the reduction granted by the court did not reduce
Alfred’s sentence to the full extent he requested.



                                     2